DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claims Status
Claims 1-2, 4-14 and 16 are currently pending in the application.
Claims 3 and 15 have been cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 4-11, 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No.10455297 B1 to Mahyar et al in view of US Patent Pub No. 2004/0024780 A1 to Agnihotri et al, and further in view of US 2019/0289359 A1 to Sekar et al and further in view of US Patent Pub No.2017/0272818 A1 to Gattis et al.
As to claim 1, Mahyar discloses a method of playing back media content, comprising: receiving a sequence of frames of a content item, the sequence of frames spanning a duration associated with a plurality of s in the content item (see fig.2, el.210; col.8,ll.54-col.9,ll.16); detecting one or more objects or features in each frame in the sequence based on a neural network model (see fig.2, el.220; col.9,ll.17-55 and col.4,ll.15-22); identifying a respective genres associated with each of the plurality of scene in the content item based at least in part on the detected objects or features in each frame in the sequence (see fig.2,el.230-240; col.9,ll.56-col.10,ll.22).
Mahyar does not explicitly discloses generate a genre map associated with the plurality of scenes in the content item and controlling playback of the content item based at least in part on the genre map. 
Agnihotri discloses generate a genre map associated with the plurality of scenes in the content item, wherein each of the plurality of scenes is tagged with the respective identified genre (see fig.3 and 4; page.3, ¶0036-0037).

Mahyar and Agnihotri don’t explicitly discloses wherein the genre map includes a timeline and a mapping of each of the identified genres to a respective portion of the timeline associated with one of the plurality of scenes.
Sekar discloses wherein the genre map includes a timeline and a mapping of each of the identified genres to a respective portion of the timeline associated with one of the plurality of scenes (see fig.3; page.4, ¶0051¶).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahyar and Agnihotri with the teaching as taught by Sekar in order to provide displaying a segment of the video that corresponds to the selected visual timeline marker.
Mahyar, Agnihotri and Sekar do not explicitly discloses modifying the content item based at least in part on the genre map; and playing back the modified content item.
Gattis discloses modifying the content item based at least in part on the genre map (fig.3, el.306; page.6, ¶0053-¶0055 and see fig.4, el.410; page.8, ¶0068-¶0072); and playing back the modified content item (see fig.3, el.308 page.7, ¶0062 and fig.el.412, page.9, ¶0077).

As to claim 2, Mahyar further discloses wherein the one or more objects or features are detected based on at least one of an image, audio, optical flow, or subtitle component of each frame in the sequence (see fig.2, el.220; col.9, ll.17-55 and see fig.3; col.12, ll.33-col.13, ll.26).
As to claim 4, Mahyar further discloses generating recommendations for other media content based at least in part on the genre map (see col.15, ll.54-col.16, ll. 18).
As to claim 5, Mahyar further discloses determining an overall genre for the content item based at least in part on the genre map, wherein the recommendations include only media content having an overall genre that matches the overall genre of the content item (see fig.4 and 6; col.20, ll.59-col.21, ll.9). 
As to claim 6, Mahyar further discloses selectively initiating playback at one or more frames of the content item based at least in part on the genre map (see fig.2, el.290; col.11, ll.61-col.12, ll.16).
As to claim 7, Gattis further discloses wherein the modifying of the content item comprises: dynamically jumping to or skipping one or more frames of the content item based at least in part on the genre map (page.6, ¶0057-¶0058).
As to claim 8, Gattis further discloses wherein modifying of the content item the comprises: inserting other media content into the sequence of the frames of the content item based at least in part on the genre map (page.6, ¶0025, ¶0048).
As to claim 9, Gattis further discloses wherein the modifying of the content item comprises: detecting a user initiating the playback of the content item; determining one or more preferences of the user; and dynamically editing the content item based at least in part on the genre map and the one or more preferences of the user (page.6, ¶0053-¶0055). 
As to claim 10, Gattis further discloses wherein the dynamically editing comprises: identifying objectionable content in the plurality of scene in the content item based at least in part on the one or more preferences of the user; and filtering the objectionable content from the content item (page.2, ¶0024, ¶0083-¶0085).
As to claim 11, Gattis further discloses wherein the dynamically editing comprises: determining an age or demographic group of the user, wherein the editing of the content item is further based on the age or demographic group of the user (page.2, ¶0024, ¶0026).
As to claim 13, Gattis further discloses wherein the dynamically editing comprises: determining a time at which the user initiates the playback of the content item, wherein the editing of the content item is further based on the time at which the user initiates the playback of the content item (page.9, ¶0082-¶0085).
As to claim 14, is rejected on the same grounds as claim 1, the added limitation of “processing circuitry; and memory storing instruction that, when executed by the processing circuitry” disclosed by Mahyar et al (see fig.3 and 8; col.12, ll.23-col.14, ll.22 and col.25, ll.37-63)
As to claim 16, is analyzed the same rejection with respect to method claim 9, the added limitation of “wherein execution of the instruction for controlling the playback of the see fig.3 and 8; col.12, ll.23-col.14, ll.22 and col.25, ll.37-63).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No.10455297 B1 to Mahyar et al in view of US Patent Pub No. 2004/0024780 A1 to Agnihotri et al, and further in view of US 2019/0289359 A1 to Sekar et al and further in view of US Patent Pub No.2017/0272818 A1 to Gattis et al, and further in view of US Patent Pub No.2014/0259038 A1 to Belyaev et al.
As to claim 12, Mahyar, Agnihotri, Sekar and Gattis do not explicitly discloses wherein the dynamically editing comprises: determining a source or origin of the content item, wherein the editing of the content item is further based on the source or origin of the content item.
Belyaev discloses wherein the dynamically editing comprises: determining a source or origin of the content item, wherein the editing of the content item is further based on the source or origin of the content item (see page.1, ¶0005; discloses a streaming component is configured to communicate the set of predicted video content from the plurality of media sources to a mobile component via the personalized video channel and re-configure the personalized video channel to communicate, at different times, the video content identified from different media sources of the plurality of media sources).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahyar, Agnihotri, Sekar and Gattis .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2013/0330056 A1 to Abecassis-discloses a video map comprising a first plurality of segment definitions defining video segments within a video.
US 2015/0172787 A1 to Geramifard- discloses customized movie trailers based on the user preferences.
US 2014/0219630 A1 to Minder- discloses video map responsive to a video release.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUGETA MENGESHA whose telephone number is (571)270-5607.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-2727519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MULUGETA A. MENGESHA

Art Unit 2424



/Mulugeta Mengesha/Primary Examiner, Art Unit 2424